Citation Nr: 9932063	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a chronic acquired 
neuropsychiatric disability, claimed as residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Augustus J. Camelio, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active naval service from August to October 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Boston 
Regional Office (RO) September 1994 rating decision which 
denied service connection for a "nervous disorder" and post 
concussion syndrome.  In August 1998, the case was remanded 
to the RO for the scheduling of a Travel Board hearing, 
pursuant to the veteran's request, which was held in August 
1999.

A review of the record reveals that the veteran's claim of 
service connection for a "nervous condition" was initially 
denied by an RO rating decision in May 1973, and no timely 
appeal therefrom was filed.  By decisions in February 1982 
and May 1983, the Board denied service connection for a 
nervous condition.  A Board decision is final and is not 
subject to revision on the same factual basis, but may be 
reopen on submission of new and material evidence. 
38 U.S.C.A. § 4004 (West 1982) (now 38 U.S.C.A. § 7104 (West 
1991)); 38 C.F.R. § 19.193 (1984) (now 38 C.F.R. § 20.1100 
(1999)).  Subsequently, by March 1991 rating decision, the RO 
again denied service connection for a nervous condition, and 
no timely appeal therefrom was filed.  The March 1991 rating 
decision therefore became final and is not subject to 
revision on the same factual basis, but may be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).

Although the September 1994 RO rating decision, subject to 
the instant appeal, denied the veteran's claim of service 
connection for a nervous disorder and post concussion 
syndrome on a de novo basis (as did the prior RO rating 
decision in March 1991), pursuant to Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), the 
Board must make its own determination as to whether new and 
material evidence has been submitted to reopen the claim.  As 
the March 1991 RO rating decision denying service connection 
for a nervous disorder constitutes the most recent final 
decision with regard to that claim, it must be determined 
whether new and material evidence has been submitted since 
that decision.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As the veteran has consistently claimed that his variously 
diagnosed nervous conditions, psychiatric disability, and 
post concussion syndrome developed as a result of in-service 
head trauma, the matter currently on appeal is properly 
framed as listed on the title page above.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  


FINDINGS OF FACT

1.  Service connection for a nervous condition was most 
recently denied by RO rating decision in March 1991, and no 
timely appeal therefrom was filed by or on behalf of the 
veteran.

2.  Evidence submitted in support of the veteran's 
application to reopen the claim of service connection for a 
chronic acquired neuropsychiatric disability, claimed as 
residuals of head trauma, since the March 1991 RO rating 
decision is new, relevant and probative of the issue at hand.  

3.  The veteran sustained head trauma during active service, 
and competent medical evidence demonstrates that the current 
neuropsychiatric disability developed as a result of in-
service head trauma.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1991 RO rating 
decision denying service connection for a nervous condition 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his chronic neuropsychiatric disability was incurred 
in active wartime service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a nervous condition was most recently 
denied by RO rating decision in March 1991, finding that the 
disability was not related to his active service period; an 
appeal therefrom was not filed in a timely fashion.  
38 U.S.C.A. § 4005 (now 38 U.S.C.A. § 7105); 38 C.F.R. 
§ 19.192 (now 38 C.F.R. § 20.1103).  Accordingly, the March 
1991 RO rating decision constitutes the most recent final 
decision with regard to the claim of service connection for a 
chronic acquired neuropsychiatric disability, claimed as a 
residual of head trauma, and it must be determined whether 
new and material evidence has been submitted since that 
decision.  See Evans, 9 Vet. App. at 285.  A final RO rating 
decision is not subject to revision on the same factual 
basis, but may be reopened on the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett, 83 F.3d at 1383-84.  See also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence submitted and associated with the claims folder 
since the last final RO rating decision in March 1991.  
Evidence of record at the time of the March 1991 RO rating 
decision included the service medical record; such records do 
not reveal any report, finding, or treatment associated with 
chronic acquired psychiatric symptoms or disabilities, or 
evidence showing that the veteran sustained any head injury 
or trauma during his brief period of active service.  In 
September 1972, he was hospitalized (at a naval facility in 
Florida) due to constitutional symptoms consistent with upper 
respiratory infection, complaining of symptoms of headaches, 
vomiting, sore throat and elevated temperature.  A 
psychiatric consultation was performed prior to his service 
separation, at which time it was determined that his 
inaptitude (he was unable to pass the academic phase of 
training), rather than mental illness, rendered him 
unsuitable for active service; neuropsychiatric symptoms or 
disabilities were not identified on examination.

In September 1972, the veteran mailed to his parents two 
letters from the service indicating, in pertinent part, that 
he did not feel well and did not know what was wrong, but 
noting that he would soon receive a medical discharge from 
the service due to a skin disorder.

In November 1972, the veteran filed a claim of service 
connection for a skin disorder suggesting, in pertinent part, 
that he was hospitalized during active service, and that he 
had a "nervous condition."

In September 1975, the veteran underwent a pre-employment 
medical examination in conjunction with his employment in the 
food services at the Jamaica Plains Veterans Hospital 
(JPVAH).  No pertinent report or findings referable to any 
head injury or trauma, or neurological or neuropsychiatric 
symptoms or disabilities were noted.

In August 1976, the veteran's mother submitted to the RO a 
letter wherein she indicated that she and her daughter (the 
veteran's sister) visited him in a naval hospital in Florida 
in September 1972, where he was reportedly treated due to a 
skin disorder.  Shortly after his hospital discharge, he was 
reportedly discharged from the service due to his skin 
condition.

At personal hearings between January and October 1979, the 
veteran indicated, in pertinent part, that on one occasion 
during marching exercises in service, he suddenly felt 
"sick," was placed in a hospital, and shortly after 
hospital discharge was separated from the service.  He 
indicated that his hospitalization and discharge were related 
to a skin disorder which he developed during active service.

In February 1980, the veteran submitted to the RO a letter 
wherein he indicated that he was informed by his physician 
that he had neurosis and that it was related to his skin 
disorder.

In March 1980, the veteran suggested, in writing, that his 
neurosis and brain damage were due to high fever for which he 
received inpatient treatment during active service; he 
indicated that he was hospitalized at a VA facility in 1975 
due to symptoms of headaches, hallucinations, and stress.

Post service records of VA outpatient and inpatient 
treatment, dated from September 1975 to April 1981, reveal 
intermittent treatment associated with various symptoms and 
illnesses.  Between 1975 and 1976, the veteran was primarily 
treated for dermatological, musculoskeletal, and cold 
symptoms.  In March 1976, he reported experiencing symptoms 
of headaches, dizziness, blurred vision, nausea, decreased 
appetite, and vomiting; on examination, he indicated that he 
experienced daily headaches for a month, noting that he only 
experienced occasional headaches prior to that time (and 
denying other neurological symptoms); similar symptoms were 
again reported in January 1977.  In August 1977, he 
complained of headaches, nausea, and vomiting; on 
examination, viral syndrome was diagnosed.  

In March 1979, the veteran slipped and fell on wet floor, 
landing on his hip, low back, and head.  He underwent a 
medical examination at the JPVAH, at which time the occipital 
region of the skull was sore.  On examination, mild 
concussion was diagnosed.  On numerous follow-up 
examinations, he complained of headaches.  In April 1979, he 
underwent a psychiatric examination due to symptoms of 
depression and suicidal ideation which, according to the 
veteran's reports, were related to employment-related 
difficulties at the JPVAH.  In January 1980, he reported 
symptoms of recurrent depression, anxiety, irritability, and 
inability to keep a job, but he denied prior history of 
psychiatric hospitalizations or use of medication.  During 
treatment between January and March 1980, it was indicated 
that he exhibited symptoms of paranoid personality, 
confusion, memory loss, and depression; on examination, it 
was indicated that he sustained mild concussion in 1979, and 
that his memory was poor on formal testing; brain syndrome 
was diagnosed, and unconfirmed diagnoses of paranoid and 
cyclothymic personality were indicated.  During clinical 
studies, he indicated that he was hospitalized in service due 
to skin disorder and high fever, noting that he felt 
headaches, depression, and as if someone "pulled a plug on 
him" at that time.  Since March 1980, he received more 
frequent inpatient and outpatient treatment associated with 
various neuropsychiatric symptoms.  

On VA psychiatric examination in May 1980, the veteran 
indicated that he received in-patient treatment due to a 
nervous condition while he was in the service.  On 
examination, severe anxiety neurosis with schizoid features 
was diagnosed.

VA hospitalization records from May to June 1980 reveal 
treatment associated with symptoms of headaches and hot 
spells.  During treatment, the veteran reported that he 
experienced such symptoms since active service in 1972, at 
which time he was reportedly hospitalized due to high fever, 
dehydration, and syncope; he noted that his personality 
changed since service separation.  He was uncooperative 
during treatment and testing, and adequate neuropsychological 
testing could not be performed.  The examiner indicated that 
it was the impression of "this unit" that there was 
evidence of neurological findings of bifrontal lesions which 
were static, and which may have indeed been related to the 
"episode in 1972" (but the exact etiology of the impairment 
was uncertain as there were no gross structural lesions or 
any evidence of mass lesions).  Personality disorder with 
subtle primary neurological signs, noted subsequent to 
febrile illness while in service, and muscle tension 
headaches were diagnosed.

In July 1980, the veteran was again hospitalized, at which 
time schizophrenic psychosis versus organic brain disease 
secondary to a concussion sustained 8 years earlier was 
diagnosed.  

In March 1981, the veteran was hospitalized at a VA facility 
due to suicidal ideation but, during the course of 
hospitalization, it was determined that he had a memory 
deficit and appeared to have sought treatment therefor.  On 
examination, he had a poorly defined memory disorder that 
needed further testing.

On psychiatric examination in April 1981, it was indicated 
that the veteran presented with bewildering array of symptoms 
and possibly had an organic brain syndrome in his 
psychopathology.  The veteran reported that he was struck 
with an object on the back of the head during active service, 
requiring hospitalization, noting that he experienced 
recurrent memory impairment, dizziness, confusion, 
irritability, and outbursts of anger and violence since that 
time.  On examination, it was indicated that while the 
veteran was suspected of malingering, the possibility of 
brain damage could not be dismissed simply because of 
suspicion of malingering; there was strong clinical evidence 
of organic brain damage in the right hemisphere with 
possibility of temporal lobe involvement.  Borderline 
personality disorder, explosive disorder, impulsive 
personality disorder, antisocial personality disorder, soft 
neurological signs, and possible temporal lobe involvement 
were diagnosed.  

At a personal hearing in June 1981, the veteran indicated 
that he participated in rigorous physical exercises in 
service as a result of which he became "awful sick" and was 
admitted to a hospital with very high temperature (during 
physical training one day prior to hospital admission, he was 
reportedly hit over the back of the head and fell to the 
ground).  Shortly after release from the hospital, he was 
reportedly discharged from the service and continued to 
experience various symptoms, including headaches, since that 
time.  

Based on the foregoing evidence, the Board denied in February 
1982 entitlement to service connection for a nervous 
condition, finding that the disability did not have its onset 
as a result of active service, any incident occurring 
therein, or the service-connected skin disorder; it was found 
that neuropsychiatric symptoms and disability were initially 
evident, clinically, in 1979.  The denial of service 
connection for the aforementioned disability was confirmed by 
the Board, on reconsideration, in May 1983 (at which time a 
September 1982 letter from a VA psychiatrist was added to the 
record, noting that the veteran received psychiatric 
treatment at the VA facility since March 1980; the letter 
indicated that the veteran had a personality disorder with 
underlying psychosis, and carried an unconfirmed diagnosis of 
organic brain damage (temporal lobe involvement)).

VA medical records from September 1983 to March 1990 reveal 
intermittent treatment associated with various symptoms and 
illnesses, including various neuropsychiatric symptomatology, 
at least partially associated with the diagnosed organic 
brain syndrome.  During hospitalization from January to 
February 1990, the veteran indicated that he experienced 
uncontrollable symptoms including verbal outbursts, poor 
though focusing, memory impairment, and headaches, noting 
that such problems started following head trauma in November 
1987 (and reporting numerous subsequent head traumas 
including in December 1987, and February and March 1988).  He 
indicated that he initially sustained a head injury during 
the brief period of his active service, and his mother 
indicated that his memory impairment started after the in-
service incident.  During hospitalization, numerous disorders 
were diagnosed, including organic brain syndrome, multiple 
head traumas, a possible seizure disorder, and headaches.  

Evidence submitted since the March 1991 RO rating decision 
denying service connection for a nervous condition consists 
of VA hospitalization records in February 1981 (not 
previously of record), showing treatment associated with 
psychogenic amnesia and paranoid personality disorder, and 
numerous (partially duplicative) records of VA outpatient and 
inpatient medical treatment of various symptoms and illnesses 
between May 1980 and March 1990, as discussed in detail 
above.  On numerous occasions during such treatment, the 
veteran indicated he initially sustained a head injury during 
active service, that he experienced symptoms including 
headaches and memory impairment since that time, and that he 
sustained numerous head injuries, intensifying his symptoms, 
after service separation.

April and May 1994 letters from S. G., M.D., the veteran's 
treating VA psychiatrist, reveal that the veteran reportedly 
sustained a head injury in service resulting in post-
concussion syndrome and a nervous breakdown, that he 
developed a seizure disorder requiring hospitalization at the 
JPVAH in 1975, and that he continued to experience various 
problems through the years.  The physician indicated that the 
veteran was disabled by complex mental and physical symptoms 
that could be clearly dated back to his active service 
period; he had post-concussion syndrome from head injury and 
a nervous breakdown diagnosed as schizophrenia.  

In October 1994, Dr. S. G. reiterated that the veteran 
sustained a head injury in service, resulting, in pertinent 
part, in post-concussion syndrome and irritability, noting 
that such symptoms may well have contributed to the veteran's 
"inaptitude" noted in service.  Dr. G. indicated that some 
incomplete VA hospitalization records indicated that the 
veteran was placed on long-term anti-convulsive medication in 
1974 for temporal lobe epilepsy, presumably a sequel to his 
concussion.  The physician outlined the veteran's subsequent 
symptoms and treatment, opining that at least the fugue-state 
symptoms could be related to in-service concussion and 
subsequent temporal lobe epilepsy.  

In January 1996, Dr. S. G. again outlined the sequence of 
events leading to the veteran's neuropsychiatric disability, 
clearly opining that it had it onset as a result of head 
trauma during service in 1972 (discussing the long-standing 
history of intermittent inpatient and outpatient treatment 
since 1974).  Dr. G. concluded that the veteran had post-
concussion syndrome, a seizure disorder diagnosed as temporal 
lobe epilepsy, and schizophrenic disorder (currently in 
remission), opining that he was primarily disabled by reason 
of head injury during basic training in the service.  

In August 1996, Dr. S. G. reiterated his medical opinions and 
conclusions relative to the etiology of the veteran's 
disability, stressing that he had post-concussion syndrome 
and a seizure disorder diagnosed as temporal lobe epilepsy as 
a result of a head injury sustained in service.  

In October 1996, the veteran was hospitalized at a VA 
facility due to symptoms associated with his adjustment 
disorder with mixed emotional features, paranoid personality 
(questionably related to past head injury), and a seizure 
disorder due to head injury.

At a December 1996 RO hearing, the veteran testified that he 
sustained a concussion when he was hit over the head during 
physical training in service, that he was hospitalized during 
service (but did not undergo a psychiatric evaluation during 
his hospital stay), and that he experienced various 
concussion-related symptoms since that time.  

At an August 1999 Travel Board hearing, the veteran 
essentially reiterated his previously stated sequence of 
events, beginning with head injury in service, leading to his 
current neuropsychiatric disability.  

In August 1999, the veteran's sister testified that she 
remembered having visited the veteran in a hospital (in 
Florida) during his active service period in 1972 (indicating 
that she was 13 years of age at that time).  When she and her 
mother visited him in the hospital, he had what appeared to 
be a white gauze wrapped around his head, appeared very 
emotional and upset, and stated that he was hit over the back 
of the head while marching (reportedly, he was very emotional 
about the incident, was afraid that he would experience 
problems if he had made an official report of being hit on 
the head, and did not want his sister and mother to tell 
anyone about the incident).  Shortly after the visit, the 
veteran was discharged from the service and returned home.  

Based on the foregoing, the Board finds that the evidence 
submitted since the March 1991 RO rating decision is new, 
relevant, and probative of the issue at hand, and the claim 
of service connection for a chronic neuropsychiatric 
disability following head trauma is therefore reopened.  In 
particular, although various parts of the newly submitted 
evidence are cumulative and duplicative of evidence of record 
in March 1991, such newly submitted evidence includes clear 
medical diagnoses of the pertinent disabilities (apparently 
based on contemporaneous examinations and a review of the 
claims file), linking the onset thereof to active service.  
Although the veteran's service records do not clearly show 
that he sustained a head injury in service, his sister's 
August 1999 hearing testimony (the credibility of which is 
presumed) reveals that she did visit him in a hospital in 
service, that he appeared nervous and emotionally distraught, 
and that he then stated that he was hit over the back of the 
head with an object.  Moreover, the veteran's treating 
psychiatrist, Dr. S. G., opined on numerous occasions that 
his current neuropsychiatric disability is clearly traceable 
to in-service causes.  Thus, the newly submitted evidence is 
new, material, and probative of the issue at hand, and must 
be considered to fairly decide the merits of his claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

A review of the record indicates that the veteran's claim of 
service connection for a chronic neuropsychiatric disability 
as a residual of head trauma is well grounded.  38 U.S.C.A. 
§ 5107(a).  VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  In this regard, the Board notes that all 
available pertinent records have been obtained and associated 
with his claims folder.  On review of such material, the 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claim, and that there are 
no outstanding records which the RO has not obtained or 
attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
on a presumptive basis for psychosis and organic diseases of 
the nervous system, if the pertinent disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Based on the foregoing, the Board finds that the evidence 
supports service connection for a chronic neuropsychiatric 
disability, variously diagnosed as post-concussion syndrome, 
temporal lobe epilepsy, and schizophrenic disorder, as a 
residual of head trauma.  Although the service records do not 
show that the veteran sustained any head injury in service, 
and he is not shown to have received medical treatment for 
any head injury for several years after service separation, 
the evidence reveals that he was in fact hospitalized in 
service, that he was discharged from the service within a 
brief period of time after hospital release, and that he 
exhibited numerous symptoms not inconsistent with head injury 
residuals within a few years after service separation.  

The Board stresses that although the veteran and his 
relatives are lay persons and as such are not competent to 
render a medical diagnosis of a chronic disability or to 
relate the onset of a chronic disability to a specific cause, 
see Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494, they are competent to state that he has 
experienced personally observable symptoms since service.  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The 
veteran's sister is also competent to state that she visited 
the veteran in a hospital in service (which fact is further 
corroborated by other evidence of record, as discussed 
above), that he appeared nervous and emotionally distraught, 
and that he had his head bandaged.

Although the medical evidence of record indicates that the 
veteran sustained numerous injuries and traumas after 
service, at least at times involving his head, the presence 
of clearly identifiable brain damage and post-concussion 
symptoms were shown in the latter part of the 1970s and early 
1980s.  Most importantly, the veteran's treating VA 
psychiatrist, Dr. S. G., opined on several occasions (and 
which opinions were clearly based not only on contemporaneous 
examinations and pertinent history as reported by the veteran 
himself, but also in conjunction with a review of the service 
records and post service medical evidence) that his 
disability is in fact etiologically related to head injury 
sustained in service.

The Board stresses that although contemporaneous (lay or 
medical) evidence does not clearly show that the veteran did 
in fact sustain a head injury in service, in a service 
connection claim, the veteran prevails if the evidence is in 
relative equipoise.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  In this case, the Board concludes that 
the evidence discussed above, together with the veteran's 
sister's credible contentions and his psychiatrist's 
professional opinions regarding the etiology of current 
disability, supports service connection for neuropsychiatric 
disability acquired as a result of in-service head trauma.


ORDER

New and material evidence having been presented in support of 
the claim of service connection for a chronic acquired 
neuropsychiatric disability, the claim is reopened.

Service connection for a chronic neuropsychiatric disability, 
acquired as a result of head trauma, is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

